DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 and 12/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being obvious over Shimizu et al. in view of Tomioka, and further in view of Kawabata.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Shimizu et al. (US Pub. No. 2020/0073217 A1) discloses:
Regarding claim 1, a cooling device (Figure 2, element 5) comprising: an evaporator (Figure 2, element 6) configured to evaporate working fluid (element WF) in a liquid phase with a heat transferred from a cooling target (i.e. the cooling target is the light source [element 411] of the light source device [Figure 2, element 4]; page 5, paragraph 0079, lines 3-4) to 
Regarding claim 2, a thermal conductivity of the first metal plate is higher than a thermal conductivity of the second metal plate (page 1, paragraph 0015, lines 1-4).
Regarding claim 3, the groove member (Figure 5, element 64) and the wick (Figure 5, element 65) are integrated with each other (clearly illustrated in Figure 5).
Regarding claims 5-8, a projector (Figure 2, element 1) comprising a light source (Figure 2, element 4) configured to emit light (page 3, paragraph 0043, line 1); a light modulator (Figure 2, element 3) configured to 
Shimizu et al. teaches the salient features of the present invention as explained above except (regarding claim 1) a groove member constituted by alternately stacking, along a second direction perpendicular to a first direction from the groove member toward the reservoir, two or more first metal plates coupled to the wick; two or more first metal plates coupled to the wick, two or more second metal plates disposed at a larger distance from the wick than that of the first metal plate.
	Tomioka (US Pub. No. 2009/0097206 A1) discloses a groove member (Figure 3, element 75) constituted by alternately stacking, along a second direction perpendicular (i.e. W direction; Figure 3, element W) to a first direction (i.e. L direction; Figure 3, element L) from the groove member (Figure 3, element 75) toward the reservoir (i.e. vessel; Figure 3, element 22), two or more first metal plates (Figure 3, elements 65 and 72) coupled to the wick (Figure 3, element 61).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a groove member constituted by alternately stacking, along a second direction perpendicular to a first direction from the groove member toward the reservoir, two or more first metal plates coupled to the wick as shown by Tomioka in combination with Shimizu et al.’s invention for the purpose of increasing the capillary force acting on the working fluid and for stabilizing the operation in the pipe (Tomioka, page 4, paragraph 0062, lines 11-13).

Kawabata (US Pub. No. 2009/0020274 A1) discloses two or more first metal plates (Figure 13B, element 62) coupled to the wick (i.e. element 78 operates as a wick [page 6, paragraph 0075, lines 4-5]; Figure 13B, element 78), two or more second metal plates (Figure 13B, element 63) disposed at a larger distance (i.e. see dimension difference [Figure 13B, element [Symbol font/0x44]w] between elements 62 and 63) from the wick (Figure 13B, element 78) than that of the first metal plate (Figure 13B, element 62).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have two or more first metal plates coupled to the wick, two or more second metal plates disposed at a larger distance from the wick than that of the first metal plate as shown by Kawabata in combination with Shimizu et al. and Tomioka’s invention for the purpose of restricting heat generation of a light-emitting diode of a projector (Kawabata, page 6, paragraph 0076, lines 3-6).

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Shimizu et al. (US Pub. No. 2020/0073217 A1) discloses a cooling device (Figure 2, element 5) comprising a wick (Figure 5, 
Regarding claim 9, the claims are allowable based on their dependence from allowable claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Uchida (US Pub. No. 2014/0318167 A1) shows an evaporator including a porous medium that has a plurality of tubular projections; a vapor chamber and a liquid chamber that are separated by the porous medium, the liquid chamber also serving as a liquid reservoir; a case that has a first portion that is connected with a vapor line, a second portion that is connected with a liquid line at one side, and a plurality of protrusions that are provided on the first portion; and a high thermal conductivity member that is provided inside the liquid chamber, the high thermal conductivity member extending from the one side that is connected with the liquid line to an opposite side located opposite to the one side, the high thermal conductivity member having a higher thermal conductivity than the second portion. 
Uchida et al. (US Pub. No. 2013/0083482 A1) teaches a loop heat pipe including an evaporator to convert liquid phase working fluid into vapor phase working fluid; a condenser to convert vapor phase working fluid into liquid phase working fluid; a first vapor line and a first liquid line to allow the evaporator to communicate with the condenser and form a circular main loop; and a second vapor line and a second liquid line to allow the evaporator to communicate with the condenser and form a circular 
Lu et al. (US 2010/0300656 A1) discloses a heat transfer device combined a flatten loop heat pipe with a vapor chamber, in which the loop heat pipe has an evaporator and a condenser, and the vapor chamber is on the evaporation part of the loop heat pipe evaporator.  Metal mesh is coating on the inside surface of the vapor chamber, and coating a metal plate with vent holes on it and with supports on the both side.  Working fluid is filled into the vapor chamber.  Besides the advanced heat transfer characteristics of the flatten loop heat pipe, this invention has an additional advantage from the vapor chamber, which could spread the high heat flux hot spot on the chips quickly to reduce the temperature of the chips and give the chips an advantage of higher density of integration and higher running speed.  Based on the combination of the loop heat pipe and the vapor chamber, changing the cooling method, using both the temperature control fins and the condenser fins, this new device could increase the temperature control accuracy and the flexibility.
Kiley et al. (US Pub. No. 2006/0181848 A1) shows a heat sink and a heat sink assembly that includes the heat sink and a source of flowing air, such as a fan.  The heat sink includes a base from which a first plurality of convective surfaces extends.  At least one heat pipe is in thermal contact with the base and extends therefrom.  The heat pipe includes an evaporator portion in thermal contact with the base and a condenser 
Kiley et al. (US Pub. No. US 2005/0135062 A1) teaches a heat sink, method of making a heat sink, and a heat sink assembly.  The heat sink includes a base and a plurality of heat pipes that extend from the base.  The base is dimensioned and shaped to promote good thermal contact with the heat source, and the heat pipes are attached thereto in such a manner as to promote good thermal contact to the working fluid.  Each heat pipe includes an outer surface and an inner surface that form a condenser portion from which from heat is transferred during condensation of the working fluid. 
Phillips (US Pub. No. 2003/0042009 A1) discloses a two part wick for use in the evaporator of a two phase loop (LHP/CPL).  The primary wick controls evaporation from the primary heat input area.  The secondary or "distribution" wick separates the liquid and vapor volumes of the evaporator and feeds liquid to the primary wick.  The secondary wick allows the primary wick to be configured so heat enters from the liquid side of the wick, this constitutes a non-inverted meniscus evaporator which can tolerate high heat fluxes without restricting vapor flow.  The secondary wick is removed from the primary heat flow path lends itself to fabrication in small dimensions compatible with direct cooling of electronic devices. 
Sugito et al. (US Pub. No. 2002/0029873 A1) shows a cooling device boiling and condensing refrigerant, a heat conductor portion for thermally connecting a heat reception wall and a heat radiation wall defining a closed container is disposed in the closed container, a heat-generating member is attached on the heat reception wall, and a heat radiation fin for radiating heat generated from the heat-generating member to an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/26/2021